Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 7 April 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Washington 7 April 1823
				
				Having forgotten to order Georges bed to be removed into my dressing room I now write to ask you to tell Antoine to have it prepared and all his paraphernalia placed within his reach—He is much better to day after having had a very bad night and a great encrease of fever in consequence of too great excitement during the day which the Doctor says must be carefully avoided for some time to come his system being peculiarly irritable and the fevers difficult to break—The weather is so unpromising I feel almost afraid to undertake this and I am likewise a little apprehensive from the appearance of the Horses that we shall meet with some disagreeable loss in that quarter if we bring them over this horrid road. Perhaps it would be more prudent to send a Hack which Joseph could procure from Smith and drive for us—If the small featherbed was sent we might bring him up more easily and avoid the faintness which proceeds from his weakness to day and which will most likely increase on account of being kept from food—The arm is much better and the inflamation almost entirely subsided—If we should not come on Wednesday it will be because it will be prevented by weakness Johnson is getting much better and I am well—Yours Ever
				
					L. C. Adams
				
				
					The Doctor who is just come says our poor fellow is entirely free from fever—
				
			